DETAILED ACTION
This Office Action is in response to Applicants Application filed on January 5, 2022.  Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross-reference to related applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 1002, 1004, 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022, 1024 in figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasyuk et al (hereinafter, “Panasyuk”, U.S. Pub. 2005/0080907) in view of Short et al (hereinafter, “Short”, U.S. Pub. No. 2007/0094723).
As per claim 1, Panasyuk discloses a method comprising:
sending a transmission of a data packet using a transport protocol (paragraphs 0030, 0055 and 0068; Panasyuk discloses sending a data packet using a first protocol); 
issuing a ticket corresponding to the data packet, the ticket available for access to one or more applications (paragraph 0085, 0108 and 0109 Panasyuk discloses providing a ticket for connecting to the application in response to the application request); and 
mapping a state of the ticket to an acknowledgement state of the transmission of the data packet using the transport protocol (paragraphs 0085 and 0123; Panasyuk discloses associating a ticket with a connection and table listing the connections associated with the session).
However, Panasyuk does not explicitly disclose;
an unreliable transport protocol.
Short discloses a method for dynamically tunneling over an unreliable protocol or reliable protocol on a network conditions comprising:
an unreliable transport protocol (paragraphs 0026 and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Panasyuk by incorporating or implementing an unreliable protocol purpose of transmitting data between a source and destination devices in a timely and efficient manner.
As per claim 2, Panasyuk discloses:
wherein mapping the state of the ticket is based on an acknowledgement state of a custom data-transmission protocol different from the unreliable transport protocol (paragraph 0085 and 0123).
As per claim 3, Panasyuk discloses:
wherein the acknowledgement state of the transmission of the data packet is one of unsent, unknown, delivered, or lost (paragraph 0080). 
As per claim 4, Panasyuk further discloses:
returning a default state to the one or more applications in response to a request for the state of the ticket (paragraphs 0108 and 0109).
As per claim 5, Panasyuk further discloses:
sending the data packet over a first connection using the protocol, wherein a first stack of the protocol includes a ticket layer that comprises first status information regarding transmission of first packets sent using the protocol (paragraphs 0077-0078 and 0085); and
 maintaining a second stack over a second connection using the reliable protocol, the second stack including a ticket emulation layer that comprises second status information regarding transmission of second packets sent using the reliable protocol (paragraphs 0077-0078 and 0085).
However, Panasyuk does not explicitly disclose;
an unreliable transport protocol.
Short discloses a method for dynamically tunneling over an unreliable protocol or reliable protocol on a network conditions comprising:
an unreliable transport protocol (paragraphs 0026 and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Panasyuk by incorporating or implementing an unreliable protocol purpose of transmitting data between a source and destination devices in a timely and efficient manner.
As per claim 6, Panasyuk further discloses:
receiving, from a virtual channel, a request for a status of transmission of a particular packet (paragraph 0067); 
determining, from the ticket layer or the ticket emulation layer, the status of the transmission of the particular packet (paragraph 0114); and 
returning the status of the transmission of the particular packet (paragraph 0114).
As per claim 7, Panasyuk discloses wherein the virtual channel is an enlightened virtual channel, and wherein the method further comprises: 
based on the status of the transmission of the particular packet, determining whether to retransmit the particular packet, transmit a new superseding packet, or do nothing (paragraph 0114).
As per claim 8, Panasyuk discloses:
wherein the request for the status of the transmission of the particular packet is directed to a first of the ticket layer or the ticket emulation layer (paragraph 0114), and the status of the transmission of the particular packet is determined from a second of the ticket layer or the ticket emulation layer (paragraph 0114).
As per claim 9, Panasyuk further discloses:
during the transmission of the second packets over the second connection using the reliable protocol, determining a break in the second connection (paragraph 0032); 
resuming transmission of the second packets via the first connection using the protocol (paragraph 0077); and
 transferring ticket information about the transmission of the second packets from the ticket emulation layer to the ticket layer (paragraph 0114). 
However, Panasyuk does not explicitly disclose;
an unreliable transport protocol.
Short discloses a method for dynamically tunneling over an unreliable protocol or reliable protocol on a network conditions comprising:
an unreliable transport protocol (paragraphs 0026 and 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Panasyuk by incorporating or implementing an unreliable protocol purpose of transmitting data between a source and destination devices in a timely and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
October 20, 2022